Citation Nr: 0211129	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for residuals of left 
ankle sprain.  

2. Entitlement to service connection for joint pain.  

3. Entitlement to service connection for right knee pain.  

4. Entitlement to service connection for residuals of right 
hand injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from August 1981 to June 1998.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claims 
of entitlement to service connection for residuals of a left 
ankle sprain, joint pain (unspecified), right knee pain, and 
residuals of a right hand injury.  The veteran filed a timely 
notice of disagreement and the RO subsequently provided him a 
statement of the case (SOC).  In March 1999, the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The Board recognizes that the veteran was scheduled for a 
personal hearing before a Member of the Board in Washington, 
DC, in June 2000.  The veteran failed to report, and did not 
request another hearing.

In September 2000, the Board issued a decision in which it 
denied service connection for residuals of a left eye injury.  
The Board also remanded the issues of service connection for 
residuals of left ankle sprain, joint pain, right knee pain, 
and right hand injury to the RO for further development to 
include obtaining treatment records not previously associated 
with the veteran's claims folder and providing him a VA 
orthopedic examination.  

The veteran was scheduled for a VA examination in October 
2001; he failed to report.  

The Board notes that the veteran's representative, in a July 
2002 Written Brief Presentation, continued to address the 
issue of entitlement to service connection for a left eye 
injury, which the Board denied in the September 2000 
decision.  Decisions of the Board are final.  38 C.F.R. 
§ 20.1100 (2001).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  To the extent that 
the July 2002 brief represents a claim of new and material 
evidence to reopen the claim of entitlement to service 
connection for a left eye injury, it is referred to the RO 
for appropriate consideration.  See Godfrey v. Brown, 7 Vet. 
App. 398 (1995) (the Board is without jurisdiction to 
consider issues not yet adjudicated by the RO).  The Board 
wishes to make it clear that it intimates no conclusion as to 
the outcome of any such claim.  

In addition, the Board notes that, in his initial claim for 
service connection, the veteran reported two separate 
injuries to his "ankle."  He did not specify which ankle he 
had injured in service.  Service medical records reveal 
separate diagnoses of left ankle sprain and degenerative 
joint disease of the right ankle.  The veteran indicated to 
the VA examiner in September 1998 that the pain in his 
"ankles" had its onset in 1983.  The examiner diagnosed the 
veteran with pain in the "ankles."  However, the RO only 
adjudicated the veteran's claim as it pertained to his left 
ankle.  To the extent the veteran's July 1998 VA Form 21-526 
represented a claim for his ankles, bilaterally, the issue of 
entitlement to service connection for residuals of a right 
ankle injury is referred to the RO for appropriate 
adjudication.  See Godfrey, supra.  Again, the Board notes 
that it intimates no conclusion as to the outcome of any such 
claim.  


FINDINGS OF FACT

1. The competent medical evidence of record does not indicate 
that the veteran's current left ankle disorder is the 
result of any incident or event of active military 
service.  

2. The competent medical evidence of record does not indicate 
that the veteran's current joint pain is the result of any 
incident or event of active military service.  

3. The competent medical evidence of record does not indicate 
that the veteran has a current right knee disorder that is 
the result of any incident or event of active military 
service.  

4. The competent medical evidence of record does not indicate 
that the veteran has a current right hand disorder that is 
the result of any incident or event of active military 
service.  

5. The veteran was duly scheduled for VA examination in 
October 2001, to determine the etiology of his claimed 
disabilities. 

6. The veteran did not report for the scheduled examination, 
he has provided no explanation for his failure to report 
for the examination, and he has not shown good cause for 
his failure to do so.


CONCLUSION OF LAW

1. The veteran has no current left ankle disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

2. The veteran has no current joint disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

3. The veteran has no current right knee disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

4. The veteran has no current right hand disability that was 
either incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).

5. The veteran, without good cause, failed to report for a 
scheduled VA examination.  38 U.S.C.A. § 5107(a) (West 
Supp. 2001); 38 C.F.R. §§ 3.326, 3.655 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate a right knee sprain in 
January 1982.  A radiology consultation report dated in 
September 1986 revealed a tiny osteophyte of the anterior 
margin, distal tibia ankle joint surface.  There was no 
narrowing of the ankle joint space found or any recent 
fracture or dislocation.  The impression was minimal 
osteophyte, anterior margin of tibia, representing 
degenerative change.  In December 1983 the veteran jammed his 
finger playing basketball.  He was diagnosed with a chip 
fracture of the right middle finger.  

The veteran twisted his left ankle in November 1986 while 
playing football.  His history was positive for previous 
ankle sprains, bilaterally.  X-rays revealed abundant soft 
tissue swelling about the lateral malleolus.  No fractures 
were identified.  There were small degenerative spurs arising 
from the distal tibia.  

The veteran reported a trick knee during a periodic 
examination in April 1987.  
In September 1988, he reported with a left ankle sprain.  He 
sprained his left ankle again in May 1989.  Examiners noted 
swelling and tenderness.  X-rays were within normal limits.

In June 1991 the veteran reported with complaints of left 
foot and ankle pain.  He reported no trauma.  He had full 
active range of motion.  His neurovascular system was intact 
and his drawer sign was negative.  There was no swelling, 
discoloration, or crepitus.  The veteran was diagnosed with 
ankle strain.  In July 1991 the diagnosis was changed to 
ankle sprain.  At that time X-rays revealed no fracture; 
however, there was soft tissue swelling laterally.  There 
were degenerative changes on the anterior articular surface 
of the tibia.  

In December 1993 the veteran reported with complaints of 
right knee pain.  He injured his hand in May 1994, at which 
time he reported with complaints of a swollen and sore right 
knuckle.  There was swelling and limitation of motion.  A 
radiology report indicated old trauma to the base of the 
thumb, distal phalanx, with no acute bony abnormality.  

In February 1997 the veteran was scheduled for physical 
therapy due to chronic right knee pain with recent 
exacerbation.  He reported a 13-year history of chronic knee 
pain with prolonged running.  He was diagnosed with chronic 
right knee pain.  A progress note dated in March 1998 
indicated a history of knee injury with no surgery.  Physical 
examination revealed no limp.  His left knee examination was 
negative; however, the right knee revealed pain on palpation 
of the medial and lateral patella.  There was pain with 
anterior draw; however, joint stability was good on both 
legs.  The assessment was knee pain.

The veteran's retirement examination indicated right knee 
crepitus and post-traumatic arthritis of the right knee and 
right ankle.  He also complained of swollen and painful 
joints.  The veteran filed a claim seeking service connection 
for residuals of knee, ankle, and hand injuries, and joint 
pain, in July 1998.  

The RO arranged for a VA examination in September 1998.  The 
veteran presented with complaints of pain in the knees, 
ankles, low back, and hands.  He reported that the pain in 
his knees had its onset in 1981 after an accident in service.  
At the time of the accident, he had been diagnosed with an 
anterior cruciate ligament tear, but underwent no surgery.  
The pain in his ankles was of onset in 1983 after another 
accident in service.  The veteran was diagnosed with fracture 
of the fifth metacarpal with no surgery.  The VA examiner 
noted current complaints of constant pain focused in the 
affected joints, with no radiation, relieved by rest.  



The examiner also noted that the veteran's history was 
significant for a motor vehicle accident (MVA) in August 
1998, resulting in fracture of the left tibia and right 
ankle.  The veteran underwent an open reduction of the right 
ankle and closed reduction of the left tibia.  The examiner 
further noted that the veteran had short leg casts on both 
legs at the time of examination.  

Physical examination of the veteran revealed active range of 
motion of the upper extremities, which was within normal 
limits in all joints.  Sensation to pinprick and light touch 
was intact over the upper extremity dermatomes.  Muscle 
strength was 5/5, and deep tendon reflexes were present and 
equal.  There was no pain on palpation of the veteran's 
hands.  There was no evidence of any edema or erythema of any 
joints of his hands.  Tinel sign was negative at the wrists 
and ankles.  The examiner noted that active range of motion 
of the ankles could not be determined because the veteran had 
short leg casts on them at the time of examination.  
Sensation was intact to pinprick and light touch from the 
hips to the knees bilaterally.  Straight leg raising was 
negative bilaterally and there was no pain on palpation of 
the lumbosacral spine and no evidence of spasm or 
fasciculation.  The patella apprehension test was negative 
bilaterally, as was the Apley grinding test.  There was no 
pain on palpation of any of the joints of the veteran's 
knees, no evidence of edema or erythema of the knees.  There 
were no focal neuromuscular deficits.  The veteran was 
diagnosed with pain in the knees, ankles, low back, and hands 
with no evidence of any focal, neuromuscular, or functional 
deficits.  

The RO denied the veteran's claims of entitlement to service 
connection for residuals of knee, ankle, and hand injuries 
and joint pains in November 1998.  

In February 1999 the RO received treatment records from the 
Family Practice Clinic on the Charleston Air Force Base.  A 
clinical record dated November 1998 indicated complaints of 
wrist and ankle pain.  The examiner noted that the veteran 
was status post MVA in August 1998 and status post open 
reduction internal fixation (ORIF) of the right ankle.  
Physical examination revealed decreased range of motion of 
the right wrist.  The assessment was degenerative joint 
disease (DJD). 

The veteran was scheduled for a personal hearing at the Board 
in June 2000.  He failed to report, and did not seek another 
hearing.  The present issues were remanded by the Board for 
further development, in September 2000.  

In July 2001 the RO received treatment records from the 
Charleston Air Force Base, which indicated treatment from 
November 1998 to January 1999.  An undated flowsheet 
indicated ORIF of the right ankle with hardware placement in 
August 1998.  A progress note dated in November 1998 
indicated that the veteran's "right" ankle was in a cast 
status post ORIF.  The examiner suspected DJD.  At the time 
of examination the veteran had decreased range of motion.  X-
rays revealed no fracture or dislocation.  There appeared to 
be some dorsal angulation of the lunate bone suggestive of 
dorsal intercalated instability.  The provisional diagnosis 
was right wrist and left ankle chronic pain and decreased 
range of motion.  In December 1998 the veteran was diagnosed 
with lunate instability of the right wrist.  

Multiple views of the right wrist in January 1999 revealed 
increased scapholunate angle measuring over 110 degrees, 
which was considered consistent with a dorsal intercalated 
segmental instability (DISI).  Scaphoid series demonstrated a 
normal scapholunate distance with no evidence of scapholunate 
dissociation.  The mineralization was normal and there was no 
evidence of fracture.  The impression was that of DISI, 
otherwise negative.  

A report from the Medical University of South Carolina 
indicated that the veteran was hospitalized from February 18 
to February 20, 1999, for right ankle fusion.  He was 
diagnosed with DJD of the right ankle. 

Dr. J. Shaer, an orthopedic surgeon, evaluated the veteran in 
January 1999.  The physician noted a history of a 1992 
accident, which resulted in a fractured wrist and fifth 
metacarpal.  The veteran reported that he had been doing well 
from the time of the previous accident until a subsequent 
motor vehicle accident (MVA) approximately four months prior 
to examination by Dr. Shaer, when he suffered a wrist 
fracture.  A wrist fusion had been recommended.  

Physical examination revealed equal supination and pronation 
in the forearms from 80 to 80 degrees.  Ulnar and radial 
deviation were symmetrical.  The right wrist had flexion to 
60 degrees compared to 80 degrees on the left, and extension 
was to 50 degrees on the right compared to 70 degrees on the 
left.  There was negative scaphoid shift sign.  The veteran's 
neurovascular exam was unremarkable and all flexors and 
extensor tendons were intact.  Sensation was within normal 
limits.  The right wrist scaphoid series showed a signet sign 
through the radial styloid as well as the fifth metacarpal.  
Minimal degenerative changes were noted at the radioscaphoid 
joint.  The assessment was De Quervain deformity, right 
wrist, status post "what appears to be radial styloid 
fracture."  

Dr. Shaer indicated that the veteran was asymptomatic with 
regard to activities but noted decreased range of motion.  He 
opined that surgery would not be beneficial at that time.  

Medical records received in August 2001 from Charleston Bone 
and Joint indicate treatment in August 1998 and January 1999.  
A hospital operative report dated in August 1998 revealed 
preoperative diagnoses of closed highly comminuted right 
talus fracture and status post left leg fasciotomies.  An 
ORIF was performed on the right talus fracture and an 
irrigation and debridement and closure of the left leg 
fasciotomy wounds.  The postoperative diagnoses were the 
same.  

In January 1999 the veteran was seen by Dr. R. Lowery, at 
which time he reported constant pain and ambulating with a 
walker since undergoing the ORIF.  The veteran further 
reported that Dr. Hartsock recommended an ankle fusion to 
help relieve his discomfort.  Physical examination revealed 
the veteran ambulating with a walker and a limping gait.  His 
lower extremity examination revealed palpable dorsalis pedis 
(DP) pulses.  His right ankle was inverted and he had pain on 
palpation over the lateral malleolus and talus region.  The 
veteran's range of motion was limited, particularly on 
dorsiflexion.  Dr. Lowery's impression was right ORIF talus 
fracture.  


Correspondence dated August 31, 2001, indicates that the 
veteran had been in contact with the Charleston Naval 
Hospital and that the requested information had been sent 
out.  The RO notified the veteran by letter dated September 
25, 2001, that he was being scheduled for VA examination and 
that his failure to report, without good cause, would result 
in his claims being determined based upon the current 
evidence of record.  The veteran was scheduled for a VA 
examination October 16, 2001; he did not report for the 
examination.  

II.  Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).


Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOC provided by the RO in February 1999 and March 2002, 
the veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  Also, 
letters from the RO dated in October 2000 and in April and 
July 2001 informed the veteran of the need for additional 
medical evidence, to include the names and addresses of all 
treating medical professionals and the specific dates of 
treatment.  Furthermore, those items of correspondence 
advised the veteran that the RO would seek to obtain 
treatment records from Charleston Bone and Joint and the 
Charleston Naval Hospital.

In addition, the veteran was advised by the Board's September 
2000 remand, and in correspondence from the RO dated in 
September 2001, that he needed to report for a VA examination 
and that failure to report for his scheduled examination 
would result in his claim being considered based upon the 
evidence already of record.  38 C.F.R. § 3.655.  The veteran 
failed to appear.  Neither the veteran nor his representative 
has indicated good cause for his absence.  In any event, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App, 183, 187 (2002) (noting that VA must communicate 
with claimants as to the evidentiary development requirements 
of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable, under 38 C.F.R. § 3.310.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a); see Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306.  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

1.  Left ankle sprain

Service medical records indicate that the veteran suffered 
several left ankle injuries throughout his military career.  
The diagnoses were minimal osteophyte, anterior margin of 
tibia, representing degenerative change; ankle strain; and 
ankle sprain.  However, the mere fact that a condition or 
injury occurred in service is not enough; there must be 
present disability resulting from that condition or injury.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Since service, the veteran's only left ankle diagnosis has 
been that of left ankle pain.  When there is competent 
medical evidence showing that the symptoms cannot be 
attributed to a known clinical diagnosis, such symptoms, 
alone, cannot support a grant of service connection on a 
direct basis, without a diagnosed or identifiable underlying 
malady.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In the present case, there are subjective complaints 
of left ankle pain.  However, examiners have neither 
indicated an underlying pathology to account for the symptom, 
nor related such to any event in service.  

Additionally, the Board notes that the veteran does not 
appear to contend, and the competent medical evidence of 
record does not indicate, that he had a pre-existing left 
ankle condition that was aggravated by active service.  See 
38 C.F.R. § 3.310.  In fact, by the veteran's own statements 
to the VA examiner in September 1998, his ankle condition 
first manifested itself during service.  

Inasmuch as the veteran has no current diagnosis of residuals 
of a left knee injury that was incurred in or aggravated by 
service, the Board finds that the preponderance of the 
evidence is against granting service connection.  

2.  Joint pain

The Board notes that the veteran complained of general joint 
pain during his separation examination in March 1998.  

As discussed above, evidence of an injury or a condition in 
service is not enough to support a grant of service 
connection.  There must be evidence of a current disability 
attributable to said injury or condition.  See Degmetich, 
supra; see also Rabideau, supra.  In the present case, there 
is no evidence of a current diagnosis of any general joint 
disease or disability.  Additionally, the Board notes that, 
other than in support of a claim for service connection for 
an undiagnosed illness (which is not claimed here), pain is a 
symptom and not a diagnosis upon which service connection can 
be granted on a direct basis.  See Sanchez-Benitez v. West, 
supra.  

The Board notes that the veteran does not appear to contend, 
and the competent medical evidence of record does not 
indicate, that he had aNY pre-existing joint disability that 
was aggravated by active service.  See 38 C.F.R. § 3.310.  

Therefore, and for the reasons discussed above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
joint pain.  

3.  Right knee pain

Service medical records indicate an injury to the right knee 
in January 1982, which was diagnosed as a sprain.  In 
December 1993 the veteran complained of right knee pain.  He 
was diagnosed with chronic right knee pain.  His retirement 
examination revealed a diagnosis of post-traumatic arthritis 
of the right knee.  

The VA examiner in September 1998 diagnosed the veteran with 
painful knees.  The medical evidence of record is silent for 
any additional right knee diagnoses since separation.  
Although the veteran was diagnosed with post-traumatic 
arthritis of the right knee at the time of his retirement, 
there is no current diagnosis of a right knee disability.  
See Degmetich, supra; see also Sanchez-Benitez, supra.  

Again, the Board notes that the veteran does not appear to 
contend, and the competent medical evidence of record does 
not indicate, that he had a pre-existing right knee 
disability that was aggravated by active military service.  

Therefore, the Board finds that the preponderance of the 
evidence is against a grant of service connection for right 
knee pain.

4.  Right hand injury

In service the veteran jammed his finger playing basketball 
and was diagnosed with a chip fracture of the right middle 
finger.  In May 1994 the veteran reported with complaints of 
swollen and sore right knuckles.  There was no right hand 
diagnosis at the time of separation.  



As discussed above, the fact that an injury incurred in 
service is not enough, there must be a current disability 
resulting from that injury.  See Degmetich, supra; see also 
Rabideau, supra.  Post-service medical records indicate a 
current right wrist condition.  Clinical records from the 
Family Practice Clinic at the Charleston Air Force Base dated 
in November 1998 indicate complaints of wrist pain.  The 
veteran was diagnosed with lunate instability of the right 
wrist in December 1998.  A radiology report dated in January 
1999 indicates an impression of DISI.  Dr. Shaer, who 
diagnosed De Quervain deformity, right wrist, status post 
"what appears to be radial styloid fracture", treated the 
veteran in January 1999.  

None of the medical professionals who treated the veteran's 
current right wrist disability has opined that such is due to 
any injury to his right hand in service.  However, they have 
specifically noted the veteran's August 1998 motor vehicle 
accident (MVA).  Dr. Shaer noted a history of an accident 
during service that resulted in a fractured wrist and fifth 
metacarpal.  However, he also noted that the veteran reported 
that he had been doing well until a subsequent MVA a few 
months prior to the physician's seeing him, which resulted in 
a fractured wrist.  

Inasmuch as there is no current diagnosis of a right hand 
disability and there is no evidence that the veteran's 
current right wrist disability is due to an injury to his 
right hand in service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for residuals of a right hand injury.  

In addition, the Board has considered the issue of 
aggravation.  However, the veteran does not appear to 
contend, and the competent medical evidence of record does 
not indicate, that he had a pre-existing right hand condition 
which was aggravated during active service.  




ORDER

Service connection for residuals of a left ankle injury is 
denied.  

Service connection for joint pain is denied.  

Service connection for right knee pain is denied.  

Service connection for residuals of a right hand injury is 
denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

